DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Applicant should note that the independent claims recite that the battery pack is charged “to a predetermined level”.  This is contrasted with the specification, which states “the battery charger may be configured to supply only the charge required by the battery pack” (page 1, lines 26-28, emphasis added).  The claims do not require that charging stops at the predetermined level or that charge is carried out “only” until the predetermined level.  Thus, a broad reading of the claims may interpret them as reciting a charge to a predetermined level as it continues to 100%. 
As Mayer (cited as an X-reference in the PCT search report) already discloses charging to only a predetermined level, a broad reading of the independent claim is not relied on at this time.  The Applicant is encouraged to review the claims to ensure the claims accurately represent the intended functionality.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US 2017/0307691).  Mayer was cited as an X-reference in the . 
With respect to claim 1, Mayer discloses a system (fig 1-3; all text) comprising: 
a tool (1); 
a battery pack (4) configured to power the tool; and 
a battery charger (fig 2, item 20) configured to charge the battery pack to a predetermined charge level (par 37), wherein the predetermined charge level is sufficient to perform a predetermined next task of the tool (par 34-36), and wherein the predetermined charge level is less than a full charge level of the battery pack (par 38).  
Mayer discloses that the battery records how much charge was depleted during its use (60%) and instructs the charger to supply power until it reaches that level of charge.  This prevents premature against of the battery.
With respect to claim 2, Mayer discloses any of the tool (no), the battery pack (yes; par 34-36), or the battery charger (yes, via the battery pack; par 37) is configured to determine the predetermined charge level based on operational data associated with the tool (the battery pack using operational data associated with the tool) or operational data associated with the battery pack (the charger uses operational data associated with the battery pack).  
With respect to claim 3, Mayer discloses the operational data comprises a run time of the tool (par 34, the reduction from 90% to 30% charge is “a run time”), and wherein determining the predetermined charge level comprises corresponding the run 
With respect to claim 4, Mayer discloses the battery pack comprises processing circuitry (inherent to carry out the method steps of fig 3) configured to: 
receive and analyze operational data associated with the tool and operational data associated with the battery pack (par 33-34; detecting and recording the battery charge levels); and 
determine the predetermined charge level based on the operational data (par 34; calculating 60% by subtracting 30% from 90%).  
With respect to claim 5, Mayer discloses the processing circuitry is further configured to determine if a current charge level of the battery pack is less than the predetermined charge level (par 36).  Mayer’s battery knows if its charge level is above the third charging state (>60%) or below it (<60%).  The Mayer battery can only be charged at levels lower than the third charging state. 
With respect to claim 6, Mayer discloses the battery pack further comprises a communications manager (see below), wherein if the processing circuitry of the battery pack determines that the current charge level is less than the predetermined charge level, cause the communications manager to transmit, via a network (fig 2, items 16/23; see first sentence of par 33), the predetermined charge level to the battery charger for charging the battery pack to the predetermined charge level (par 37-38).
Mayer discloses that the battery pack determines and records its third charging state.  Mayer states “accumulator 4 is charged until reaching the third charging state” (par 37).  Either the battery pack sends the third charging state to the charger or the 
With respect to claim 7, Mayer discloses in response to insertion of the battery pack, the battery charger is configured to charge the battery pack in accordance with the predetermined charge level (par 37).  The Mayer battery pack is recharged to the third charging state (60%) because it was recently used causing its charge level to decrease.  This means that, after its use, the battery pack is inserted into the charger.
With respect to claim 10, Mayer discloses the processing circuitry is further configured to detect a power on condition of the tool (par 34; see below) or determine if the battery pack has been inserted into the tool, and in response to the detection of the power on condition or the determination the battery pack has been inserted into the tool, 3receive and analyze the operational data associated with the tool and the battery pack (par 34).  
Mayer discloses that the battery pack processing circuitry measures and stores the first charging state (initial charge; 90%) and the second charging state (after use; 30%).  That Mayer’s processing circuitry can detect this change and compute the difference is evidence that it is “configured to detect a power on condition”.  If the power tool were not no, then there would be no difference between the first/second charging states.  By measuring the drop in charge, the Mayer processing circuitry is configured to detect that the tool was on. 
With respect to claim 11, Mayer discloses the processing circuitry is further configured to detect a power off condition of the tool (the corollary to the analysis of 
The Mayer processing circuitry records and analyzes the operational data by calculating the difference in charge (i.e. how much charge was used when the power tool was on).  The second charging state is only known after the user is done with the tool (either turned off or battery is removed).  Thus, the ability to detect the second charging state as a distinct numerical charging value is evidence of determining if the tool is off or the battery is removed. 
With respect to claim 12, Mayer discloses the tool is an outdoor power equipment device (item 1 is a drill, drills can be used outside).
With respect to claim 13, Mayer discloses the battery pack, as discussed above in the art rejections of claim 1-2 and 4.  
With respect to claims 14-19, Mayer discloses the recited limitations, as discussed above in the art rejection of claims 3, 5-6, 3, and 10-11 respectively.
With respect to claim 21, Mayer discloses the method for determining a predetermined charge level of a battery pack, as discussed above in the art rejection of claims 1-2 (see flowchart of fig 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Willey (US 2017/0269167).
With respect to claim 8, Mayer discloses the battery pack analyzes and stores its predetermined charging level, but does not expressly disclose communicating with an application server.  Willey (fig 1-2 and 14; par 35-42, 74) discloses a power tool battery pack (120) comprising processing circuitry (260).  Willey further discloses an application server (135) in data communication with any of the tool, the battery pack (see fig 1), or the battery charger via the network (130), wherein the processing circuitry of the battery pack is further configured to alert the application server upon the battery pack being charged in accordance with the predetermined charge level (fig 14D; par 74), and in response to receiving the alert from the battery pack, the application server is configured to cause an alert on a device of the user (fig 14D; par 74).  
Willey discloses that its battery pack transmits charge status to an application server, which then forwards this information to a user’s device.  Willey’s transmitted alert information includes that for a fully charged battery (fig 14D).  When combined, Willey’s alert would be provided when Mayer’s battery reaches its predetermined charge (third charging state).  

With respect to claim 9, Mayer discloses its processing circuitry (within the battery pack) is configured to determine an average run time of the tool on its own (par 39).  Mayer further discloses determining the predetermined charge level comprises corresponding an average run time of the tool to a charge level of the battery pack (par 39).  Mayer does not expressly disclose an application server or that the server communicates this average run time to the battery pack.
Willey (fig 1-2; par 35-42) discloses a power tool battery pack (120) that exchanges communication with an application server (130).  Mayer and Willey are analogous because they are from the same field of endeavor, namely power tool battery packs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Mayer so that its average run time calculation is carried out in the application server instead of the battery pack.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Mayer discloses the run time averaging; it is irrelevant where this calculation is carried out.  The skilled artisan would have understood the obviousness of having it done within the battery pack or remotely in an application server. 
Conclusion
The PCT searching authority has cited two X-references.  The Applicant has not presented any rebuttal arguments or amendments to indicate why the pending claims are not anticipated by the prior art.  Therefore, only a limited prior art search has been conducted.  Should the claims be further amended to distinguish over the cited X-references, an updated search will be conducted. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADI AMRANY/Primary Examiner, Art Unit 2836